internal_revenue_service number release date index number -------------------------------------------------------- ------------------ ------------------------------------------ ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc ita b07 plr-131253-16 date date legend parent taxpayer trust company state a date a date b date c ------------------------ ------------------------- ------------------ ------------------------- ------------------------ --------------------------------------------------------- -------------- -------------------- ------------------ ------------------------ dear ------------- this letter responds to your letter dated date requesting a private_letter_ruling under sec_7701 of the internal_revenue_code and sec_301_7701-3 of the income_tax regulations plr-131253-16 facts parent is a state a corporation parent is the common parent of an affiliated_group_of_corporations the affiliated_group which files a consolidated federal_income_tax return on a calendar_year basis taxpayer is a state a limited_liability_company that has elected to be treated as a corporation for federal tax purposes taxpayer a wholly-owned subsidiary of parent is a member of the affiliated_group trust is a state a statutory trust taxpayer is the grantor beneficiary and administrator of and will own percent of the interests in trust for federal_income_tax purposes taxpayer treats trust as a disregarded_entity the assets of which are owned by taxpayer the primary purpose of trust is to acquire and hold legal_title to leased equipment company is a state a limited_liability_company and wholly owned subsidiary of taxpayer for federal_income_tax purposes the affiliated_group treats company as a disregarded_entity each entity listed above uses the calendar_year accounting_period and an accrual_method of accounting for maintaining its accounting books_and_records and filing its federal_income_tax return parent and its affiliates are a leading manufacturing group of motor vehicles equipment taxpayer together with certain of its subsidiaries conducts a financial service business including commercial lending and leasing services to support the distribution of parent’s products as part of taxpayer’s commercial lending and leasing activities taxpayer provides financing for various categories of equipment provides loan and lease financing to various operators and end users of new and used equipment and services equipment loans and leases taxpayer services substantially_all of the equipment loans loans it originates including equipment loans that have been securitized taxpayer’s retail servicing portfolio includes equipment loans and leases defined below that taxpayer services which generally are originated and held by trust taxpayer also has an internal credit department that evaluates and underwrites retail credit applications submitted by dealers or by taxpayer’s salespersons additionally taxpayer gathers information regarding credit scores payment history time in business and purposes of the loan or lease as a servicer taxpayer’s responsibilities include collections asset recovery asset remarketing collateral administration and insurance tracking taxpayer recovers secures and transfers plr-131253-16 repossessed equipment for resale and disposes of repossessed units as well as units coming off of lease through an internal marketing department taxpayer funds its commercial lending and leasing activities from multiple sources including equity operating capital private sale syndications of its financial_assets and debt financings on a fully-recourse basis taxpayer also engages in refinancing transactions in the form of securitization transactions whereby certain of its financial_assets are transferred to a bankruptcy-remote special purpose entity and pledged to secure debt instruments issued by the special purpose entity each customer that leases equipment from taxpayer lessee executes a master lease agreement lease agreement or a standalone terminal_rental_adjustment_clause lease trac lease described below which sets forth the general terms and conditions of the lease trust is designated as the lessor the customer also executes a one or more lease schedules schedule which incorporates the terms and conditions of the agreement and sets forth the specific terms and conditions of the lease including the equipment subject_to the lease schedule the lease_term and rent charges each customer that leases equipment but doesn’t enter into a master lease agreement instead enters into a standalone trac lease with trust lessor each trac lease sets forth the specific terms and conditions of the lease including the equipment subject_to the lease the lease_term and rent charges most leases originated in connection with taxpayer’s financial services business including some leases under a master lease agreement are trac leases and incorporate a terminal_rental_adjustment_clause or trac except in the case of a split trac lease trac leases require that the lessor pay the lessee upon termination of the lease and disposition of the leased equipment as a rental adjustment the amount if any by which the net_proceeds from the disposition of the equipment exceed the projected termination value of the equipment at lease end trac amount as set forth in the trac lease if the net_proceeds are less than the trac amount the lessee must pay the lessor as a rental adjustment the amount of the deficiency furthermore when entering into a trac lease each lessee agrees that the trac amount is not intended to give the lessee any equity or ownership_interest in the equipment but instead is intended to provide the lessee a financial incentive to maintain the equipment in the condition required by the trac lease throughout the lease_term some trac leases contain provisions that allocate a sharing between the lessor and the lessee of all or a portion of the amount due to the other party resulting from the difference between the net_proceeds and the trac amount a split trac lease plr-131253-16 in each trac lease the lessee signs and provides to the lessor a written_statement that i contains a lessee certification under penalties of perjury that the lessee intends that equipment leased under any lease agreement to which sec_7701 applies will be used more than in the trade_or_business of lessee and ii states that lessee has been advised that the lessee will not be treated as the owner of the property subject_to the agreement for federal_income_tax purposes a lessee trac certification when a customer seeks to lease equipment taxpayer on behalf of trust will acquire the selected equipment from the dealer or manufacturer acquired equipment is held by trust taxpayer makes the payment directly to the manufacturer or dealer and creates an intercompany receivable to taxpayer from trust taxpayer on behalf of trust finances all purchases of equipment with equity operating capital private sale syndications of its financial_assets or fully-recourse loans from an affiliate of taxpayer in the future taxpayer may borrow on a fully-recourse basis from third parties at the end of the lease_term the lessee either will exercise any available purchase option under the lease or return the equipment to the lessor in the case of a trac lease upon termination of the trac lease and disposition of the equipment either i lessor will pay to the lessee the excess of the sales proceeds over the trac amount or ii the lessee will pay to the lessor the excess of the trac amount over the sales proceeds if the trac lease is a split trac lease and the lessee does not exercise the purchase option the parties will allocate the difference between the net sales proceeds and the trac amount as provided in the split trac lease proposed transaction as it currently does with its loans taxpayer intends to use lease receivables generated in its finance business to raise funds to that end taxpayer proposes to engage in securitization transactions whereby taxpayer or an affiliate will transfer rights to designated pools of loans and leases to a bankruptcy-remote special purpose entity which will issue debt instruments secured_by those rights including the future cash flows on those designated pools of receivables a securitization transaction taxpayer will identify loans and leases originated by its financial service business that are eligible to be pooled transferred to one or more affiliated special purpose entities and pledged for the benefit of noteholders in connection with a securitization transaction once identified the taxpayer will designate the loans and leases including the associated leased equipment and the related cash flows designated assets to be included in a particular securitization transaction the eligibility for the designated assets to be included in a particular securitization transaction will be based in part on customer concentration credit ratings asset type asset location and the term of the loan or lease it is possible that not all of the identified leases will be trac leases plr-131253-16 taxpayer will transfer or will cause to one or more of its affiliates to transfer all of the right title and interest in the designated assets to company for cash to accomplish this transfer trust will issue special units of beneficial_interest subi to company the subis will represent full beneficial_ownership in the identified leases in exchange taxpayer will receive cash that it will use to repay some or all of the intercompany receivables generated when the equipment was acquired the designated assets will be transferred to company pursuant to a sale agreement company will transfer the designated assets acquired in the transfer described above to a wholly owned special purpose subsidiary issuer pursuant to a purchase and sale agreement in exchange for cash proceeds from debt instruments issued by issuer issuer will be newly-created special purpose state a limited_liability_company upon and as a result of issuer’s formation by company all equity interests in the issuer will be owned by the company for commercial law purposes issuer is intended to be bankruptcy remote from taxpayer so that a future bankruptcy of taxpayer or other members of the affiliated_group would not result in the bankruptcy of issuer issuer will be the borrower in the securitization transaction issuer will issue debt instruments that will be fully recourse to issuer and the holders of the debt instruments will have full recourse against all of the assets of issuer issuer’s activities generally will be limited to executing and performing its obligations and exercising its rights under the terms of the securitization transaction documents and engaging in related transactions acquiring transferring financing pledging and otherwise dealing with certificates representing beneficial interests in the subis dealing with transactions involving the equipment and related leases that will be designated to the subi acquiring transferring financing pledging and otherwise dealing with the pool of leases negotiating executing or performing the obligations under any agreement relating to the foregoing activities and engaging in any lawful act or activity and to exercise any powers permitted to limited_liability companies organized under state a law that are related or incidental to and necessary convenient or advisable for the accomplishment of the foregoing purposes the assets of issuer will include a subi certificate evidencing a percent beneficial_interest in a portfolio of leases including trac leases of titled equipment in trust including payments made under such trac leases which also include payments under the tracs up to the related trac amounts loans bank accounts established for the issuer a reserve_account and deposits therein and rights to proceeds from certain insurance policies covering equipment leased under the lease or to the extent associated with the related lease the related obligors the issuer will be entitled to receive all amounts collected on the designated assets plr-131253-16 transferred to the issuer if disposition proceeds with respect to any equipment are such that the lessee is entitled to receive a trac payment the obligation to make the trac payment will be satisfied out of amounts belonging to the issuer after payment of issuer’s expenses and assuming loan and lease defaults are consistent with historical experience the issuer should receive amounts sufficient to make any necessary trac payments to lessee satisfy obligations to the holders of its debt instruments and return residual_value to taxpayer when the outstanding principal balance of issuer’s assets reaches a certain level generally percent or less of the initial aggregate value of the assets securitized the issuer will have the option to redeem the remainder of its outstanding debt obligations by prepayment the funds to redeem the outstanding debt obligations may be advanced by taxpayer once all of the obligations of issuer have been satisfied it will liquidate and distribute its remaining assets to company taxpayer expects that company and issuer will be disregarded as entities separate from taxpayer for u s federal_income_tax purposes accordingly taxpayer expects that any transfers between taxpayer company and issuer will be disregarded for u s federal_income_tax purposes similarly taxpayer expects that any transfers between an affiliate of taxpayer company and issuer will be disregarded for u s federal tax purposes if the applicable affiliate of taxpayer similarly is disregarded as a separate_entity from taxpayer for u s federal tax purposes the use of the trust to acquire and hold title to title equipment serves two functions first the use of trust to hold leases with respect to the titled equipment eliminates the need to re-title the equipment multiple times by permitting the use of subis to transfer beneficial_ownership of the equipment second the use of the trust to hold legal_title to the titled equipment avoids the need to qualify issuer to do business in each jurisdiction theequipment is titled in which facilitates taxpayer’s ability to include leases as assets in securitization transactions taxpayer is authorized to enter into the documentation to establish trust to acquire a beneficial_interest in trust and to facilitate the acquisition ownership and disposition by trust of leases equipment and other related assets trust is authorized to acquire cash the leases and equipment to receive payments made under the leases to sell or otherwise dispose_of equipment following the end of the leases to hold equipment certificates of title and to own other rights and assets collectively trust assets the beneficial interests taxpayer holds in trust consist of an undivided trust interest uti and one or more special units of beneficial_interest individually subi the uti and the subi and their related assets constitute separate sub-trusts of trust under state a law all liabilities of a sub-trust generally are enforceable only against the assets designated to the sub-trust plr-131253-16 taxpayer created trust pursuant to a_trust agreement dated date a which was amended and restated on date b and was further amended and restated pursuant to amendment number on date c together the trust agreement sec_1 of the trust agreement authorizes trust to execute deliver enter into and perform its obligations under the trust agreement acquire own hold and as permitted under the trust agreement dispose_of or pledge trust assets or beneficial interests therein and distribute trust funds not otherwise allocable to expenses subject_to the trust agreement engage in such other activities as may be required in connection with the preservation of the titling trust assets and the making of distributions to or upon the order of the beneficiary or any related holder and engage in any activities described or authorized by the trust agreement and any and all activities necessary appropriate or incidental to accomplishing the foregoing the trustee has no discretionary duties other than performing ministerial acts necessary to accomplish the purposes of the trust agreement and therefore looks to and acts at the direction of taxpayer as beneficiary with regard to any non-ministerial acts otherwise permitted under the trust agreement in addition section of the trust agreement provides that the trustee must establish and maintain at the direction and for the benefit of taxpayer trust accounts in which all cash and proceeds from trust assets shall be deposited taxpayer as beneficiary may authorize the trustee to make deposits into disbursements from and investment of funds on deposit in any trust account taxpayer as the settlor will cause the trust to establish the subis to be used in each securitization transaction the subis will represent beneficial interests in the portion of the trust assets that comprise a specific sub-trust of trust the issuance of the subis permit the transfer of beneficial_ownership of the trust assets that are allocated as assets in a sub-trust without having to re-title the titled equipment in the sub-trust taxpayer anticipates that trust will allocate groups of leases and related equipment with each group consisting of both trac and non-trac leases to separate sub-trusts unless and until leases and related equipment held by trust are allocated to a sub-trust the beneficial_ownership of those assets will be represented by the uti if a group of leases and related equipment are allocated to a sub-trust trust will issue a subi with respect to that sub-trust the subi will represent with respect to the leased equipment in the sub-trust beneficial_ownership of the lease payments and beneficial_ownership of the proceeds from the sale of the equipment increased or decreased respectively by any payments due from or to the lessee title to the leased equipment will remain in trust and will not be allocated to the subi plr-131253-16 in furtherance of its activities under the trust agreement trust will be authorized to accept the designation as the legal_title holder of the leased equipment enter into and perform or cause to be performed obligations and duties under master lease agreements trac and non-trac appoint taxpayer or third party as its attorney-in-fact and direct taxpayer to perform administrative duties on behalf of trust enter into or accept the assignment of a servicing agreement under which taxpayer will act as the servicer of the leased equipment establish accounts and receive maintain invest and disburse funds in accordance with the trust agreement and the servicing agreement and as long as taxpayer has not defaulted in its servicing duties and at the direction of the holder of the uti or the holder of a subi i pledge transfer or otherwise dispose_of any interest in the assets represented by such uti or subi ii amend or revoke trust terms with respect to all or a portion of the assets represented by such uti or subi and iii enter into any agreement or instruments affecting all or any portion of the assets represented by such uti or subi from time to time the taxpayer as owner of the uti will direct trust to create a new sub-trust and allocate to the new sub-trust the trust's beneficial interests in a designated pool of equipment and related leases in addition when selecting the equipment for any particular securitization sub-trust taxpayer will have to take into account the ordinary concerns of creditors such as lessee concentration lessee credit ratings equipment type and location and lease_term following an allocation of leases and related equipment to a sub-trust trust will issue to taxpayer as owner of the uti the subi representing beneficial_ownership of the cash flows related to the assets of the sub-trust taxpayer as owner of the uti will then convey the subi to a separate special purpose entity which in turn will convey the subi to a securitization entity in connection with a securitization transaction trust may issue to taxpayer subis representing beneficial_ownership of the trust assets held in one or more sub- trusts of trust however any subi issued to taxpayer in connection with a securitization transaction will represent beneficial_ownership of all of the assets held in the sub-trust of trust to which the subi relates trust taxpayer and company will not pledge to issuer the title to any equipment to which the subi relates if issuer fails to make its debt payments the assets acquired by the creditors will be the subi conveyed to issuer and not the title to any such equipment equipment will not be considered for financing in a securitization transaction before being acquired from the dealer or manufacturer with taxpayer’s funds and being made subject_to a lease trust’s activities are limited to those specified in the trust agreement and any applicable supplement to the trust agreement or as may be directed by taxpayer in its capacity as initial beneficiary trust’s activities may include participating in financing plr-131253-16 transactions including leases undertaken by taxpayer company or other special purpose entities such as issuer that are secured_by assets of trust by the uti issued by trust or by any subi and sale transfer or pledge by taxpayer company or other special purpose entities such as issuer of any interest in one or more subis issued by trust other asset securitizations secured loans or similar transactions involving trust assets and similar activities issuer will enter into a servicing agreement with taxpayer as servicer servicer servicer will invoice the obligors under the loans and leases collect payments and perform ancillary functions on behalf of issuer in exchange for its services servicer will receive a servicing fee equal to a fixed number of basis points on each loan and a fixed percentage of the discounted_present_value of the lease payments on each lease that is a designated asset once issuer has acquired the designated assets it will begin receiving payments on the loan and lease receivables issuer will use the payments it receives on the loans and leases it holds to pay principal and interest on the debt instruments issued by issuer in the securitization transaction upon repayment of all principal and interest due on the debt instruments issued by issuer and any unpaid expenses of issuer issuer will distribute any and all remaining assets to company and liquidate taxpayer and its affiliates may enter into additional securitization transactions by forming a new issuer and transferring to it loans and leases that taxpayer has originated taxpayer makes the following representations trac lease payments paid_by lessees represent arm’s-length lease payments at current fair_market_value the economic life of the equipment exceeds the lease_term for such equipment by at least percent all current trac leases have and all future trac leases will have a lessee trac certification that satisfies the requirements of sec_7701 each lessee with respect to a trac lease will provide a signed lease trac certification substantially in the form of examples submitted with taxpayer’s letter_ruling request taxpayer trust company and issuer have no reason to believe or knowledge that the lease trac certification provided by any lessee is false plr-131253-16 no lessee is required to acquire the equipment with respect to a trac lease at the end of the lease_term if analyzed without regard to the trac each trac lease will qualify as a lease for u s federal_income_tax purposes taxpayer trust company and issuer will treat the trac leases as leases for u s federal_income_tax purposes to the extent taxpayer finances the acquisition of equipment on behalf of trust the financing is fully recourse to taxpayer the amounts borrowed by issuer pursuant to a securitization transaction provide for full recourse to issuer defaults by lessees have been rare as a matter of taxpayer’s historical experience issuer will have more than sufficient assets to satisfy its obligations to the holders of its debt instruments based upon a level of rental defaults consistent with historical experience trust as holder of the title to the equipment will be recognized as the sole owner of such equipment for state law purposes at the time issuer issues debt instruments taxpayer will expect to receive an opinion from qualified_tax counsel that such debt instruments are properly characterized as indebtedness for u s federal_income_tax purposes at the time issuer issues debt instruments taxpayer and the holder of the debt instruments will expect the cash flows payable on the loans and the subi held by issuer to be sufficient to make timely and complete payments on the debt instruments issued by issuer taxpayer will be the sole owner either directly or through a disregarded_entity or entities of each of trust company and issuer and none of trust company or issuer will file an election to be classified as an association for u s federal_income_tax purposes under sec_301_7701-3 each of parent taxpayer trust company and issuer uses the calendar_year for its accounting_period and the accrual_method of accounting for purposes of maintaining is accounting books_and_records for u s federal_income_tax purposes plr-131253-16 rulings requested taxpayer requests rulings that each trac lease pursuant to which trust is the lessor including those which are subsequently transferred to issuer is a qualified_motor_vehicle_operating_agreement as defined in sec_7701 that pursuant to sec_7701 qualification of each trac lease as a lease for u s federal_income_tax purposes will be determined without regard to the trac provision of the such trac lease that for u s federal tax purposes trust company and issuer will be disregarded as entities separate from taxpayer under sec_301_7701-3 and that no gain loss or income will be realized by taxpayer trust company or issuer as a result of the transfer of designated assets from taxpayer to company and subsequently from company to issuer as a part of the securitization transaction law and analysis sec_7701 provides that in the case of a qualified_motor_vehicle_operating_agreement that contains a terminal_rental_adjustment_clause the agreement is treated as a lease if but for such terminal_rental_adjustment_clause the agreement would be treated as a lease for federal_income_tax purposes and the lessee is not treated as the owner of the property subject_to the agreement during the period the agreement is in effect sec_7701 defines a qualified_motor_vehicle_operating_agreement as any agreement with respect to a motor_vehicle including a trailer that meets three requirements which are set forth in subparagraphs b c and d of sec_7701 first sec_7701 requires that under the agreement the sum of the amount the lessor is personally liable to repay and the net fair_market_value of the lessor’s interest in any property pledged as security for property subject_to the agreement equals or exceeds all amounts borrowed to finance the acquisition of property subject_to the agreement any property pledged that is property subject_to the agreement or property directly or indirectly financed by indebtedness secured_by property subject_to the agreement is not taken into account second pursuant to sec_7701 the agreement must contain a separate written_statement signed by the lessee that the lessee certifies under penalty of perjury that it intends that more than percent of the use of the property subject_to the agreement is to be in a trade_or_business of the lessee and that clearly and legibly states that the lessee has been advised that it would not be treated as the owner of the property subject_to the agreement for federal_income_tax purposes finally sec_7701 requires that the lessor must not know that the certification in sec_7701 is false plr-131253-16 taxpayer represents that if analyzed without regard to the terminal_rental_adjustment_clause each trac lease will qualify as a lease for federal_income_tax purposes further taxpayer represents that any amount it borrows to fund the initial acquisition from the manufacturer or dealer of equipment that is subject_to a trac lease will be recourse_debt that taxpayer is personally liable to repay and that it will fund the entire acquisition price of the equipment using equity operating capital private sale syndications of its financial_assets or fully-recourse loans from an affiliate of taxpayer hence taxpayer will be fully at risk on the acquisition price of the equipment from the time of initial acquisition of the equipment in addition taxpayer represents that each trac lease will contain a lessee trac certification that satisfies the requirements of subparagraphs c and d of sec_7701 based on the facts and representations made by taxpayer and provided that issuer borrows funds only on a recourse basis and amounts received in lease payments and from the disposition of equipment using rental defaults consistent with historical experience are expected to be sufficient to satisfy all obligations to lenders we conclude as follows each trac lease pursuant to which trust is the lessor including those which are subsequently transferred to issuer is a qualified_motor_vehicle_operating_agreement as defined in sec_7701 qualification of each trac lease as a lease for federal_income_tax purposes will be determined without regard to the trac provision of such trac lease trust will be treated as a business_trust as described in sec_301_7701-4 and not as a_trust under sec_301_7701-4 for federal_income_tax purposes under sec_301_7701-3 trust company and issuer are domestic eligible entities with a single owner that are disregarded as entities separate from the taxpayer and no gain loss or income will be realized by taxpayer trust company or issuer as a result of the transfer of designated assets from taxpayer to company and subsequently from company to issuer as a part of the securitization transaction except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether the lease agreement is a true lease for federal_income_tax purposes a situation in which issuer borrows funds from lenders on a nonrecourse basis and a plr-131253-16 situation in which the amounts received in lease payments and from the disposition of equipment using rental default consistent with historical experience are not expected to be sufficient to satisfy all obligations to lenders this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see dollar_figure of revproc_2017_1 2017_1_irb_1 however when the criteria in dollar_figure of revproc_2017_1 2017_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely sean m dwyer senior counsel branch office of associate chief_counsel income_tax accounting cc
